      Case 1:18-cv-10239-PGG-OTW Document 10 Filed 08/18/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LAMONT OLIVER,

                        Petitioner,                    ORDER ADOPTING
                                                  REPORT & RECOMMENDATION
              - against -
                                                       18 Civ. 10239 (PGG) (OTW)
 UNITED STATES OF AMERICA,
                                                             15 Cr. 332 (PGG)
                        Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               Pro se Petitioner Lamont Oliver brings this action pursuant to 28 U.S.C. § 2255,

asking the Court to vacate, set aside, or correct his sentence. (Pet. (Dkt. No. 1)) Magistrate

Judge Ona T. Wang has issued a report and recommendation (“R&R”) recommending that the

Court deny Oliver’s petition as time-barred. (Dkt. No. 7) For the reasons stated below, this

Court will adopt the R&R in its entirety and deny the petition.

                                        BACKGROUND

I.     PROCEDURAL HISTORY

               On August 17, 2016, Oliver pled guilty before this Court to distributing and

possessing with intent to distribute 100 grams and more of heroin, in violation of 21 U.S.C. §

841(b)(l)(B). (No. 15 Cr. 322, Plea Tr. (Dkt. No. 35) at 5, 14-15) On February 28, 2017, this

Court sentenced Oliver to 84 months’ imprisonment. This sentence was within the applicable

Sentencing Guidelines range of 84 to 105 months’ imprisonment, and also within the 70 to 87

month range the parties stipulated to in the plea agreement. (No. 15 Cr. 322, Sentencing Tr.

(Dkt. No. 49) at 2, 7, 15) Judgment was entered on March 16, 2017. (No. 15 Cr. 322, Judgment

(Dkt. No. 48)) Oliver did not appeal.
      Case 1:18-cv-10239-PGG-OTW Document 10 Filed 08/18/20 Page 2 of 8




               On October 29, 2018, Oliver filed the instant petition to vacate, set aside or

correct his sentence pursuant to 28 U.S.C. § 2255. Oliver argues that this Court erred in

concluding that he falls within Criminal History Category IV, 1 and that as a result of this alleged

error, this Court miscalculated the applicable Sentencing Guidelines range. (Pet. (Dkt. No. 1) at

4)

               In a November 13, 2018 order, this Court directed Oliver to show cause why his

petition should not be denied as time-barred. (Dkt. No. 3)

               On December 28, 2018, this Court referred Oliver’s petition to Magistrate Judge

Wang for an R&R. (Dkt. No. 4)

               On January 2, 2019, Oliver filed a document styled as a motion to amend. Oliver

“contends that this entire Guidelines range [is improper], thus exposing him to a longer term of

imprisonment.” (Dkt. No. 5)

               On January 3, 2019, Oliver filed a declaration asserting that he “just recently

discovered through due diligence the facts supporting [his] claim.” (Dkt. No. 6)

               On March 19, 2019, Judge Wang issued an R&R recommending that Oliver’s

petition be denied as time-barred. (R&R (Dkt. No. 7) at 1, 5)

               On April 2, 2019, Oliver filed objections to the R&R. (Dkt. No. 8)

               On July 30, 2019, Oliver filed a motion requesting that this Court “issue an

[o]rder requiring the Government to show cause as to why the [Petition] should not be granted.”

(Dkt. No. 9)




1
  Oliver’s petition does not address what he regards as the correct Criminal History Category. In
his objections, Oliver contends that he should have been assigned only three Criminal History
points, which would correspond with Criminal History Category II. (Pet. Obj. (Dkt. No. 8) at 2)
                                                 2
       Case 1:18-cv-10239-PGG-OTW Document 10 Filed 08/18/20 Page 3 of 8




II.     JUDGE WANG’S R&R

               In her R&R, Judge Wang notes that a Section 2255 petition generally must be

filed within one year of the “expiration of the 14-day period to file a timely notice of appeal after

entry of the judgment of conviction.” (R&R (Dkt. No. 7) at 2 (citing Fed. R. App. P.

4(b)(1)(A)(i))) Given that Oliver’s judgment of conviction was entered on March 16, 2017, the

deadline for filing a timely Section 2255 petition was March 30, 2018. Oliver’s petition was not

filed until October 15, 2018. (Id.)

               Judge Wang acknowledges that 28 U.S.C. § 2254(f)(4) alternatively “provides

that ‘the one-year statute of limitations begins to run “when a duly diligent person in [the

petitioner’s] circumstances would have discovered” the facts supporting a particular claim.’”

(R&R (Dkt. No. 7) at 2-3 (quoting Ellis v. United States, 806 F. Supp. 2d 538, 545 (E.D.N.Y.

2011) (quoting Wims v. United States, 225 F.3d 186, 190 (2d Cir. 2000)))) Judge Wang found

that Oliver had “failed to establish his entitlement to equitable tolling” because he (1) “failed to

identify when he became aware of his claims or include any facts showing that he had been

pursuing his rights diligently”; and (2) “had not provided any facts that give rise to extraordinary

circumstances.” (Id. at 3-4) Judge Wang also observes that “[n]either Oliver’s pro se status nor

his asserted ignorance of the law warrant a finding of extraordinary circumstances.” (Id. at 4

(citing Smith v. McGinnis, 208 F.3d 13, 17-18 (2d Cir. 2000)))

III.    OLIVER’S OBJECTIONS

               Oliver makes four objections to the R&R. (Pet. Obj. (Dkt. No. 8)) First, Oliver

argues that Judge Wang erred in recommending denial of his petition “without conducting an

evidentiary hearing and/or opening discovery.” (Id. at 1) Second, Oliver argues that Judge

Wang incorrectly “toll[ed] the one year limit to file from March 30, 2017,” and thereby



                                                  3
      Case 1:18-cv-10239-PGG-OTW Document 10 Filed 08/18/20 Page 4 of 8




“overlook[ed] the fact that [his] attorney was ineffective for failing to object at sentencing to the

incorrect calculation of [his] Guideline[s] range, and for not filing a timely Notice of Appeal.”

(Id. at 2) Third, Oliver argues that this Court “committed procedural error by miscalculating

[his] [G]uideline[s] range,” arguing that “his proper Criminal History Category is II, which

corresponds to a Criminal History score of III.” (Id.) Finally, Oliver argues that Judge Wang

mischaracterized the nature of his claims. (Id.)

                                           DISCUSSION

I.      LEGAL STANDARD

                A district court reviewing a magistrate judge’s report and recommendation “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C). Where a timely objection has been made to a

magistrate judge’s recommendation, the district court judge “shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made.” Id. However, “[o]bjections that are ‘merely perfunctory responses argued in

an attempt to engage the district court in a rehashing of the same arguments set forth in the

original [papers] will not suffice to invoke de novo review.’” Phillips v. Reed Grp., Ltd., 955 F.

Supp. 2d 201, 211 (S.D.N.Y. 2013) (quoting Vega v. Artuz, 2002 WL 31174466, at *1

(S.D.N.Y. Sept. 30, 2002)) (alteration in Phillips). “To the extent . . . that the party . . . simply

reiterates the original arguments, [courts] will review the Report strictly for clear error.”

Indymac Bank, F.S.B. v. Nat’l Settlement Agency, Inc., 07 Civ. 6865 (LTS), 2008 WL 4810043,

at *1 (S.D.N.Y. Nov. 3, 2008) (citing Pearson-Fraser v. Bell Atl., No. 01 Civ. 2343(WK), 2003

WL 43367, at *1 (S.D.N.Y. Jan. 6, 2003); Camardo v. Gen. Motors Hourly-Rate Employees

Pension Plan, 806 F.Supp. 380, 382 (W.D.N.Y.1992)); see also Ortiz v. Barkley, 558 F. Supp. 2d



                                                   4
      Case 1:18-cv-10239-PGG-OTW Document 10 Filed 08/18/20 Page 5 of 8




444, 451 (S.D.N.Y. 2008) (“Reviewing courts should review a report and recommendation for

clear error where objections are ‘merely perfunctory responses,’ . . . ‘rehashing . . . the same

arguments set forth in the original petition.’”) (citing Vega, 2002 WL 31174466, at *1; Greene v.

WCI Holdings, 956 F. Supp. 509, 513 (S.D.N.Y. 1997)).

                For portions of the R&R to which no timely objection is made, this Court’s

review is limited to a consideration of whether there is any “‘clear error on the face of the

record’” that precludes acceptance of the recommendations. Wingate v. Bloomberg, 2011 WL

5106009, at *1 (S.D.N.Y. Oct. 27, 2011) (quoting Fed. R. Civ. P. 72(b) advisory committee note;

citing Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985) (“To accept the report and

recommendation of a magistrate, to which no timely objection has been made, a district court

need only satisfy itself that there is no clear error on the face of the record.”)).

II.     ANALYSIS

                Only Oliver’s second objection arguably addresses Judge Wang’s dispositive

conclusion that his petition is time-barred. Oliver claims that Judge Wang incorrectly “toll[ed]

the one year limit to file from March 30, 2017,” and thereby “overlook[ed] the fact that [his]

attorney was ineffective for failing to object at sentencing to the incorrect calculation of [his]

Guideline[s] range, and for not filing a timely Notice of Appeal.” (Pet. Obj. (Dkt. No. 8) at 2)

                Judge Wang correctly concluded that Oliver’s petition is time-barred. A Section

2255 petition must be filed within one year of the “expiration of the 14-day period to file a

timely notice of appeal after entry of the judgment of conviction.” (R&R (Dkt. No. 7) at 2

(citing Fed. R. App. P. 4(b)(1)(A)(i))) Here, the judgment of conviction was entered on March

16, 2017. Accordingly, the deadline for a timely Section 2255 petition was March 30, 2018.

Oliver did not file his petition until October 15, 2018. (Id.)



                                                   5
      Case 1:18-cv-10239-PGG-OTW Document 10 Filed 08/18/20 Page 6 of 8




               Judge Wang also correctly concludes that Oliver has provided no basis for the

application of equitable tolling pursuant to 28 U.S.C. § 2255(f)(4). (Id. at 3-4) While Oliver

claims in his declaration that he “just recently discovered through due diligence the facts

supporting [his] claim” regarding the alleged improper calculation of his Criminal History score,

he does not address when he first began attempting to gather the alleged new “facts supporting

[his] claim.” (Pet. Decl. (Dkt. No. 6) at 1) Moreover, the documents Oliver attaches to his

petition demonstrate that he requested records from the Ohio Court of Common Pleas on August

8, 2018 – more than four months after the one-year period had expired. (Pet. (Dkt. No. 1) at 20)

Oliver does not claim that he made any effort – between the entry of his judgment of conviction

and his August 8, 2018 letter to the Ohio Court of Common Pleas, to collect the alleged new

information concerning his criminal history. 2

               Nor has Oliver explained how his lawyer’s alleged ineffectiveness at sentencing is

relevant to Oliver’s apparent decision to wait sixteen months after sentencing to begin

assembling documentation concerning his Ohio convictions. Given that Oliver was able to

assemble the documentation and file the petition within three months of his August 8, 2018 letter

to the Ohio court, a diligent person in his circumstances could have discovered the alleged new

facts well before the deadline of March 30, 2018. Accordingly, there is no basis for the

application of equitable tolling pursuant to 28 U.S.C. § 2255(f)(4).

               Oliver’s remaining objections are also unavailing.




2
  In the November 13, 2018 order to show cause, this Court invited Oliver to set forth his efforts
to secure the alleged new facts prior to the expiration of the one-year period. (Nov. 13, 2018
Order (Dkt. No. 3)) Oliver has not suggested that he took any steps to secure the alleged new
facts prior to the expiration of the one-year period.
                                                 6
      Case 1:18-cv-10239-PGG-OTW Document 10 Filed 08/18/20 Page 7 of 8




               No evidentiary hearing was necessary to resolve the question of whether the

petition is time-barred. (Pet. Obj. (Dkt. No. 8) at 1) When ruling on a Section 2255 motion, the

district court need not hold an evidentiary hearing if “the motion and the files and records of the

case conclusively show that the prisoner is entitled to no relief. . . .” Id. § 2255(b). “To warrant a

hearing, the movant ‘must set forth specific facts supported by competent evidence, raising

detailed and controverted issues of fact that, if proved at a hearing, would entitle [the movant] to

relief.’” Mann v. United States, No. 15 Cr. 667-4, 2016 WL 5900174, at *7 (S.D.N.Y. Oct. 11,

2016) (quoting Gonzalez v. United States, 722 F.3d 118, 131 (2d Cir. 2013)). Oliver has not set

forth any “specific facts” suggesting that his petition is timely.

               Oliver’s third and fourth objections – that the Guidelines range applied by the

Court was incorrect, and that Judge Wang mischaracterized his claims (Pet. Obj. (Dkt. No. 8) at

2) – both go to the merits of his petition. These objections are irrelevant to the issue of whether

the petition is time-barred.

               Accordingly, Oliver’s objections are overruled.

                                      *       *       *       *

               This Court has reviewed the remainder of Judge Wang’s R&R and finds it to be

well-reasoned and free of error.

                                          CONCLUSION

               For the reasons stated above, the R&R is adopted in its entirety, and the petition is

denied. Oliver’s motions to amend and for an order to show cause are also denied. The Clerk of

Court is directed to terminate the motions (Dkt. Nos. 5, 9) and to close this case (18 Civ. 10239).

               A certificate of appealability may not issue unless “the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c). Where, as here,



                                                  7
      Case 1:18-cv-10239-PGG-OTW Document 10 Filed 08/18/20 Page 8 of 8




“a district court has rejected the constitutional claims on the merits, the showing required to

satisfy § 2253(c) is straightforward: The Petitioner must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). Oliver has made no such showing here, and

accordingly a certificate of appealability will not issue.

               Copies mailed by Chambers.

Dated: New York, New York
      August 18, 2020




                                                  8
